United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                     April 12, 2004
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                         No. 01-21084



       TELNET INCORPORATED; PRESCOTT LEGAL
       SERVICES INCORPORATED; FOREST AMERICA
       GROUP, Incorporated,

                                                           Plaintiffs-Appellants,

                                             versus

       MCI WORLDCOM, doing business as LDDS
       Worldcom, formerly known as LDDS Communications,
       Inc.; WORLDCOM Management Company Incorporated;
       WORLDCOM TECHNOLOGIES, INC.,

                                                           Defendants-Appellees.


                   Appeal from the United States District Court for
                           the Southern District of Texas
                            (USDC No. H-98-CV-2020)
           _______________________________________________________


Before REAVLEY, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       The district court’s order denying class certification is affirmed for the following

reasons:

       1. Rule 23(b)(1) is not a problem for individual suits, for those individuals would

not have their interests substantially impaired and there would be no risk of incompatible

standards of conduct imposed on MCI WorldCom. Rather, each claimant might prevail

only by proving that its individual situation and circumstances entitled it to a better

negotiated charge pursuant to the 1991 Interexchange Order of the FCC.

       2. No injunction could be ordered under Rule 23(b)(2). Tariffs have been

forbidden since 2003. No one rate could be justified to all customers.

       3. Again, the necessity of establishing a legal rate and loss to each claimant

justifies the rejection of a class treatment as the superior adjudication required by Rule

23(b)(3). At best, no one could claim a rate under the filed tariff without proving that all

individual facts and circumstances entitled that one to equal treatment. The district court

did not abuse its discretion in denying class certification.

       AFFIRMED.




                                              2